IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONY JAMES LEAMON                   NOT FINAL UNTIL TIME EXPIRES TO
STROUD, JR.,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2927
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 8, 2017.

An appeal from the Circuit Court for Escambia County.
Frank L. Bell, Judge.

Andy Thomas, Public Defender, and Nada M. Carey, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.